An unpu,b|ishdH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE S_TATE OF NEVADA

ROBERT W. HALL, No. 62426

Appellant, ' ~

VS~ ' F  L  w

SUN CITY SUMMERLIN COMMUNITY 5 

ASSOCIATION, INC.,

Respondent. APR 2 g 2013
TRACIE K. L!NDEMAN

cLf Fs Pe 150 T

ev » '
0 P o LERK

ORDER DISMISSING APPEAL l

Appellant’s motion to voluntarily dismiss this appeal is

granted. Accordingly, this appeal is hereby dismissed, with the parties to
bear their own costs and fees. NRAP 42(b).
lt is so ORDERED.l

 

cc: Hon. Rob Bare, District Judge
Robert W. Hall
Wolf, Rifl<in, Shapiro, Schulman & Rabkin, LLP
Eighth District Court Clerk

lTo the extent that appellant requests a refund of the fees he paid in
relation to this appeal, that request is denied.

SuPnEME Coum
or
NEvAoA

 

(O) 1947A